Exhibit 11 STATEMENT RE: COMPUTATION OF PER SHARE EARNINGS The composition of basic and diluted earnings per share was as follows for: Year Ended December 31, 2007 2006 2005 Net income available to common stockholders $ 8,408 $ 2,717 $ - Weighted average number of common shares outstanding 26,700,000 26,700,000 5,625,000 Effect of warrants 5,586,996 5,118,772 0 Weighted average diluted number of common shares outstanding 32,286,996 31,818,772 5,625,000 Basic earnings per share $ 0.31 $ 0.10 $ - Diluted earnings per share $ 0.26 $ 0.09 $ -
